Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is supplemental to the Final Rejection of 07/14/2022 so as to clarify the 35 U.S.C. 112 (b) rejections and other claim objections. A complete set of examiner-proposed allowable claims that would overcome all remaining rejections and objections is presented for applicant’s consideration.
Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive. It is argued that the claim amendments have completely mitigated the 35 U.S.C. 112 (b) issues. It is submitted that the amendments are insufficient to totally mitigate the remaining grammatical issues which constitute 112 (b) issues.
Claims 1-4, 6 and 7 are objected to because of the following informalities:  The claims continue to contain numerous instances of non-idiomatic or grammatically unclear and confusing language. Appropriate correction is required.
Claims 1-4, 6 and 7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear whether “sterilizing and disinfecting…” is intended to be the last clause of the claim, thus the term “and” is needed after “to obtain fourth treated water B”, the recitation of “and to obtain” is grammatically confusing and inconsistent with the rest of the claim, simply “to obtain strontium-rich electrolyte raw water”.
	Also in claim 1, it is unclear in the 1st clause how “pressure reduction treatment” and “distilling” or “making distilling” are correlated and whether pressure reduction is a part of a distilling treatment process or instead is a process step conducted on water which is previously distilled. Paragraph [0037] of the Specification supports the latter interpretation of the clause clarifying conducting pressure reduction on water which has already been distilled.
	Additionally, the claims continue to contain numerous instances of non-idiomatic or grammatically incorrect and inconsistent terminology.  This includes inappropriate semicolons instead of the term “and” in the clauses 4) through 6) of claim 1, syntax problems throughout the claim, and recitations of processes in claims 2, 3, 6 and 7 which are inconsistent with the recitation of treatment steps in claim 1.
		ALLOWABLE SUBJECT MATTER
	A complete set of suggested, amended claims which would remain distinguished over all of the prior art and would correct all of the remaining issues under 35 U.S.C. 112 (b) and all of the current objections to the claims is hereby presented, as follows:
	1. (Currently amended)	A method of preparing drinking weak alkali water and strontium-rich electrolyte raw water comprising:
	(1)  carrying out pressure reduction treatment on a salt and electrolyte- containing, salt-making distilled water for salt production by distilling making distilled water to obtain a first treated water;
	(2)  conducting primary filtration treatment on said first treated water to obtain a second treated water;
	(3)  performing membrane separation treatment on said second treated water to respectively obtain permeated water and retentate water;
	(4)  performing activated carbon adsorption treatment on the permeated water to obtain third treated water A[[;]] and performing activated carbon adsorption treatment on the retentate water to obtain a third treated water B;
	(5)  carrying out secondary filtration treatment on the third treated water A to obtain fourth treated water A[[;]] and carrying out secondary filtration treatment on the retentate water to obtain a fourth treated water B; and
	(6)  sterilizing and disinfecting the fourth treated water A to obtain weak alkaline drinking water[[;]] and sterilizing and disinfecting the fourth treated water B to obtain strontium-rich electrolyte raw water.
	2.  (Currently amended)	The method of claim 1 wherein treatment at a pressure between 0.01-0.09MPa of said pressure reduction treatment include: is conducted at a pressure is of between 0.01-0.09MPa, a temperature is of between 30-800C and for a retention time is of between 1-60 minutes.
 	3.  (Currently amended)	 The method of claim 1 wherein treatment at a pressure between 0.1-0.5MPa of said primary filtration process include: treatment is conducted at a pressure is of between 0.1-0.5MPa, a temperature is of between 20-700C and for a retention time is of between 1-30 minutes.
	4.   (Original)    The method of claim 1 wherein said pressure reduction treatment and said primary filtration treatment are performed simultaneously.
	5.   (Canceled)
	6.   (Currently amended)   The method of claim 1 wherein treatment at a pressure between 0.01-0.09MPa of said activated carbon adsorption process include: treatment is conducted at a temperature is of between 20-400C and a retention time is of between 10-60 minutes.
	7.   (Currently amended)   The method of claim 1 wherein treatment at a pressure between 0.01-1.0MPa of said secondary filtration process include: treatment is conducted at a pressure is of between 0.01-1.0MPa, a temperature is of between 20-400C and a concentration ratio is of between 10:(1-0.5).
	8.   (Canceled)
	9.    (Canceled)
	10.  (Canceled)
	
Claims 1-4, 6 and 7 would thus be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent method claim 1 would distinguish over all of the prior art in view of recitation of a method of preparing weak alkali drinking water and “strontium-rich electrolyte raw water comprising sequential water treatment steps carried out in series of pressure-reduction treatment, primary filtration, membrane separation, activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps, and in view of further recitation of the activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps being separately conducted on permeated water and retentate water resulting from the membrane separation step.  
The closest prior art concerning preparation of alkali or alkaline drinking or potable water remains Cabados PGPUBS Document US 2009/0242485, Ganzi et al PGPUBS Document US 2020/0198995, Heath PGPUBS Document US 20190225521 and Weston et al PGPUBS Document US 2020/0198995 which recite various of the method steps including membrane filtration and other forms of filtration, activated carbon adsorption, pressure reduced distillation, and sterilizing and distillation conducted under reduced pressure, however not suggesting the claimed particular sequence of method steps.  
Recovery of strontium-rich water from water treatment is taught by Ryu et al PGPUBS Document US 2017/0029920 and SenGupta et al PGPUBS Document US 2012/0234765, however again not suggesting the claimed sequence of method steps. 
Wolf et al PGPUBS Document US 2013/0313191 does teaches or suggest the claimed sequence of the various method steps of pressure-reduction treatment, distillation, primary filtration, membrane separation, activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps, however does not pertain to preparation of alkaline drinking water or recovery of valuable metal electrolytes such as strontium. Wolf also does not suggest a retentate stream from a membrane separation step being itself treated by a sequence of activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps.
Cabados teaches further treatment of raw water such as from sea water or brine, as in the Wolf system, so as to make it weakly alkali for drinking purposes. Ryu in particular teaches to recover strontium and other metals in as an electrolyte-rich raw water. However, none of the prior art suggests the further method steps of the activated carbon adsorption, secondary filtration and sterilization and disinfecting method steps being separately conducted on permeated water and retentate water resulting from the membrane separation step.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/16/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778